DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I, claims 1-8, in the reply filed on 7/1/2022 is acknowledged.  Claims 1-20 remain pending on the application. Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The traversal is on the ground(s) that there is not a serious search burden because Invention II includes similar features to Invention I, but in method claim form.  This is not found persuasive because Invention I is drawn to an apparatus and Invention II is drawn to a method, which each require a different search strategies. As previously stated in the restriction requirement: 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
⦁	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

The requirement is still deemed proper and is therefore made FINAL.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Golkowski (WO 2019084203 A1) in view of Taggart (US 20170304476 A1). 
Regarding claim 1, Golkowski teaches a system for disinfecting or sterilizing a medical device comprising: 
a disinfecting chamber configured to house a probe (abstract: A sterilization, disinfection, sanitization, or decontamination system having a chamber defining a region); 
one or more ultraviolet light sources located inside said disinfecting chamber (par. 51: Several embodiments disclosed herein also include sterilization with UV light. In some embodiments the sterilization system further includes a UV light source in a chamber. In some embodiments, a UV light shelf is used to sterilize the bottom of an object placed directly on it)
with reflective panels (par. 183: The material that makes up the inner wall of the chamber can vary depending on the embodiment. In several embodiments, the chamber comprises a non- conductive, non-corrosive, or otherwise non-reactive material, such that the inner wall of the chamber does not react with the sterilant. Suitable materials include, but are not limited to… aluminum); 
and a pump for providing the chemical to said ultrasonic misting transducers (par. 192: Depending on the embodiment, the blower/flow generator comprises a pump).
Golkowski teaches one misting transducer (par. 320: The piezoelectric transducer 126 may be configured to create a mist 124 of the sterilizing agent 128) with a fan (Fig. 2A: blower 28) to generate and circulate a disinfectant chemical mist but does not teach more than one misting transducer and does not teach wherein the transducer is an ultrasonic misting transducer and does not teach fans. 
Golkowski teaches that a device having a vibration element can substitute for its piezoelectric transducer. Taggart teaches a medical equipment sterilization chamber using a spray sterilant (abstract, Fig. 1). Taggart teaches that an ultrasonic transducer is a suitable substitute for a piezoelectric transducer for the purpose of producing a sterilant mist (par. 11: The aerosolizing component may be a component such as an ultrasonic nebulizer, a mechanical nebulizer, a piezoelectric nebulizer).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the piezoelectric misting transducer of Golkowski to be an ultrasonic transducer, as taught by Taggart, as a substitute means of performing the same function of producing a sterilant mist. 
In addition, absent a showing of significant or unexpected results, the duplication of the ultrasonic transducer is prima facie obviousness and does not further modify the operation of the invention, and further does not add patentable significance. The Manual of Patent Examining Procedures discloses that in In re Harza, 274, F.2d 669, 124 USPQ 378 (CCPA 1960), a mere duplication of parts for a multiplied effect has no patentable significance unless a new and unexpected result is produced. As such, the duplication of the ultrasonic transducer does not create a patentable distinction over the reference of Golkowski modified by Taggart because it has the expected multiplied effect of producing more sterilant mist. Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Golkowski modified by Taggart to have more than one ultrasonic transducer in order to have the multiplied effect of producing more sterilant mist. 
Similarly, absent a showing of significant or unexpected results, the duplication of blower 28/fan is prima facie obviousness and does not further modify the operation of the invention, and further does not add patentable significance. The Manual of Patent Examining Procedures discloses that in In re Harza, 274, F.2d 669, 124 USPQ 378 (CCPA 1960), a mere duplication of parts for a multiplied effect has no patentable significance unless a new and unexpected result is produced. As such, the duplication of blower 28 does not create a patentable distinction over the reference of Golkowski modified by Taggart because the expected multiplied effect is achieving even greater circulation of sterilant within the chamber. Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Golkowski modified by Taggart to have more than one blower in the sterilization chamber with a reasonable expectation that there would the multiplied effect of having increased circulation of the sterilant within the chamber. 
	
Regarding claim 2, Golkowski modified by Taggart teaches the system of claim 1, as set forth above, and teaches further comprising: at least two reflective panels within said disinfecting chamber (according to par. 183, the inner wall of the chamber may be composed of aluminum, and since the inner wall of the chamber is interpreted to comprise all six inner surfaces of the chamber, at least two of them would be composed of aluminum, which reads on at least two reflective panels).
Regarding claim 3, Golkowski modified by Taggart teaches the system of claim 1, as set forth above, and teaches further comprising: a HEPA air filter configured to filter air provided to said disinfecting chamber (Fig. 2A, par. 306: A second filter 22, again preferably of the HEPA type, can be provided in conduit 44 to filter out any particles which would otherwise enter the FRD or be exhausted to the atmosphere. The presence of HEPA filters 20 and 22 at the input and exhaust ensures that there is substantially no microorganism transfer between the ambient air and the sterilization system and vice versa).
Regarding claim 4, Golkowski modified by Taggart teaches the system of claim 1, as set forth above, and teaches further comprising: an exhaust air filter configured to neutralize any residual disinfectant chemical from exhaust air from said disinfecting chamber (Fig. 2A: FRD 24; par. 307: The simplest FRD is an activated carbon filter; NOTE: neutralizing any residual disinfectant chemical is a recitation of intended use, and as long as the recited structure is capable of performing this function, it would read on this limitation).
Regarding claim 5, Golkowski modified by Taggart teaches the system of claim 4, as set forth above, and teaches wherein said exhaust air filter is an activated carbon filter (par. 307: The simplest FRD is an activated carbon filter).
Regarding claim 6, Golkowski modified by Taggart teaches the system of claim 1, as set forth above, and teaches one exhaust fan (Fig. 2A: blower 16) but does not teach further comprising at least one air circulation fan, wherein the air circulation fan is separate from the pump that comprises the flow generator and separate from the fans inside the sterilization chamber. 
	Golkowski teaches wherein the blower/flow generator may comprise a blower with a flow distributor or a fan (par. 192: Depending on the embodiment, the blower/flow generator comprises a pump, such as a circulating pump, a positive displacement pump, or an air conveyor, a fan, or a blower optionally integrated with a flow distributor). Thus, there is motivation to provide a flow distributor in addition to a blower/pump, wherein the flow distributor takes the form of a fan, for in order to perform the function of circulating sterilant to the same or multiplied degree. 
Furthermore, absent a showing of significant or unexpected results, the duplication of the blower/flow generator by adding a fan in addition to the pump is prima facie obviousness and does not further modify the operation of the invention, and further does not add patentable significance. The Manual of Patent Examining Procedures discloses that in In re Harza, 274, F.2d 669, 124 USPQ 378 (CCPA 1960), a mere duplication of parts for a multiplied effect has no patentable significance unless a new and unexpected result is produced. 
Thus, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of Golkowski modified by Taggart to be a pump integrated with a fan, in order to circulate sterilant to the same or multiplied degree as a pump by itself. 
Regarding claim 7, Golkowski modified by Taggart teaches the system of claim 1, as set forth above, and teaches further comprising: one or more sensors configured to sense at least one of: UV, intensity, disinfectant chemical concentration (par. 193: In several embodiments, sensors in the chamber, the conduit, the blower or other location are used to sense the amount of free radical and/or sterilant and report the amount or concentration to a controller module), ozone concentration, temperature, relative humidity or pressure within said disinfecting chamber (par. 36: a sensor disposed in the chamber and configured to sense a level of at least one of humidity, pressure, and temperature within the chamber).
Regarding claim 8, Golkowski modified by Taggart teaches the system of claim 1, as set forth above, and teaches wherein said UV light source is a UV-B or a UV-C light source (par. 259: In some embodiments, the wavelengths of the UV light could be UV-A (315 to 400 nm), UV-B (280-315 nm) or UV-C (100 to 280 nm). In some examples, the use of UV-C wavelength UV light is preferable).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Golkowski modified by Taggart (hereinafter referred to as Modified Golkowski) in view of Deshays et al. (US 9364573 B2). 
As noted above, Golkowski modified by Taggart teaches all the limitations of claim 7, because the prior art does not need to teach all of the types of sensors listed, but rather only one of them. Golkowski modified by Taggart does not teach a sensor for UV intensity. In any case, Golkowski modified by Taggart can be modified to also teach a sensor for UV intensity. 
Deshays et al. teaches a UV sterilization chamber (abstract). It teaches having UV intensity sensors in order to monitor and adjust the amount of UV radiation delivered to the items to be sterilized (C40L63-67-C41L1-7: A predetermined disinfection exposure to achieve a targeted first approximation dose of disinfecting radiation will, within a given device, depend on, and will be adjusted in recognition of, among other factors, the nature, number, positioning, and output of the one or more UV-C radiation sources; the position, location, geometry and reflective nature of the walls or surfaces that define the chamber; and the number and positioning of the UV-C sensors—all of which serve to define the intensity level of the UV-C radiation delivered to the one or more articles to be disinfected. Likewise the location of the one or more articles to be disinfected may affect the efficacy of the intended disinfection).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Golkowski modified by Taggart to have at least one UV intensity sensor, as taught by Deshays et al., in order to monitor the amount of UV radiation delivered to the disinfection targets and thus help adjust the amount of UV radiation delivered.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGRU CHEN whose telephone number is (571)272-1201. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A. Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGRU CHEN/Examiner, Art Unit 1796                                                                                                                                                                                                        
/KEVIN JOYNER/Primary Examiner, Art Unit 1799